O’CONNELL, C. J.
This is an appeal by the Department of Bevenue from a judgment of the Tax Court fixing the value of plaintiff’s mobile home park.
The Tax Court rejected the value set by the county assessor and in substitute therefor fixed a lower value. In doing so the Tax Court found that the defendant’s appraiser improperly applied the gross income multiplier and erred also in adopting erroneous expense charges and interest and depreciation percentages. The reasons for the Tax Court’s conclusions are fully set forth in a written opinion reported in 4 OTB Adv Sh 340 (1971). We concur in that opinion and adopt it as our own.
Judgment affirmed.